     Case 2:20-cv-01269-SVW-KS Document 54 Filed 08/17/21 Page 1 of 2 Page ID #:403




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
       CHARLES TRAYZON GILBERT,          )        NO. CV 20-1269-SVW (KS)
11                                       )
                       Plaintiff,
12                                       )
               v.                        )        ORDER ACCEPTING FINDINGS AND
13                                       )        RECOMMENDATIONS OF UNITED
14     J. FERNALD,                       )        STATES MAGISTRATE JUDGE
                                         )
15                     Defendants.       )
16     _________________________________ )
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended Complaint, all
19    of the records herein, and the March 4, 2021 Report and Recommendation of United States
20    Magistrate Judge (“Report”). The time for filing Objections to the Report has passed, and no
21    Objections have been filed with the Court. Having completed its review, the Court accepts the
22    findings and recommendations set forth in the Report.
23     \\
24     \\
25     \\
26     \\
27     \\
28
     Case 2:20-cv-01269-SVW-KS Document 54 Filed 08/17/21 Page 2 of 2 Page ID #:404




 1          Accordingly, IT IS ORDERED that: (1) Defendant’s Motion to Dismiss is GRANTED;
 2    (2) Plaintiff’s claim for injunctive relief and his official capacity claims against Defendant are
 3    DISMISSED; and (3) Defendant shall file an Answer to the Second Amended Complaint, as
 4    amended by this Order, within fourteen (14) days of the date of this Order.
 5
 6     DATED: August 17, 2021
 7                                                            ________________________________
 8                                                                  STEPHEN V. WILSON
                                                               UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
